DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
	This Action is responsive to the Reply filed on 11 October 2022 (“Reply”).  As directed in the Reply:
	Claims 1, 7, 12, and 26 have been amended;
	Claims 6 and 21-25 have been cancelled; and 
	Claims 29-34 have been added.  
Thus, Claims 1-5, 7-20, and 26-34 are presently pending in this application, with Claims 26-28 having been previously withdrawn from consideration.
	Applicant’s amendment to the Specification is sufficient to overcome most, but not all, of the objections from the previous Action and are therefore withdrawn.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not fully persuasive.
	Concerning the drawing objections, Rule 81(c) (parroting much of the language from 35 U.S.C. § 113, second sentence) specifically requires a drawing for claimed subject matter which “admits of illustration,” which is the case here.  M.P.E.P. § 608.02 makes clear that, even when that subject matter is understandable, it is nevertheless within the authority of the Office to require an illustration.
	Concerning the prior art rejections, as detailed below, Rüsch describes a device which is read on by some of the claims.  During the interview of 5 October 2022, the subject matter of Claim 6, now incorporated into Claims 1 and 26, was discussed and how it may, or may not, read on Rüsch‘s device.  In particular, the last Action’s interpretation of “depression-return device” was discussed; upon further consideration, that claim language still does not define over the prior art.  Claim 7, which then and now further limits the “depression-return device,” further specifies that it “comprises a spring or a pneumatic cylinder” which, upon review of the specification, are the only specific structures described.  A “depression-return device” is therefore not limited to Claim 7’s embodiments.
	The claim term at issue is, “upon release of a force to advance the pin into the entry port of the catheter, return the pin to a home position.”  The claim does not limit what is a “home position” and it therefore can be any position into which the pin can be placed.  The claim also does not restrict the source of the force which would advance the pin and thus it can be any force which could act on the pin.  Rüsch‘s device appears in Fig. 1 to be illustrated upright, with frame member 1 joining base plate 2 and carrying arm 5 so they can slide relative to each other; frame member 1 is given no other features and thus is featureless, i.e., plate 2 and arm 5 are free to move along member 1.  With the source of the force and the orientation of the claimed device unrestricted in the claim, providing a force on plate 2 toward arm 5, while restricting the motion of arm 5, causes plate 2 and member 1 (see pg. 2, lines 2-5, describing this relative motion) to move relative to the arm 5.  Once the pin 3 has entered the housing’s cavity 7 and the force removed, holding the arm 5 and releasing the plate 2 (that is, removing the force that had previously moved it up) permits the plate 2 and frame 1 to slide down relative to the arm 5, thus returning to a “home position” as illustrated in Fig. 1.  Claim 1 requires no more.  The prior Action included a description of a use of Rüsch‘s device held ‘upside down’ relative to the illustration of Fig. 1, but leading to the same result, given that a “home position” is not limited.  In either orientation relative to gravity, the structures of Rüsch‘s device are read on by the claim’s features.
	Applicant argues, at pg. 18, that Rüsch does not describe the orientation of the device, and asserts that, “the Office has not shown that gravity would act on Ruesch's device in such a manner.” The foregoing description of a use of Rüsch‘s device is provided to further demonstrate that it is fully capable of performing the functions recited in the claims, in addition to that already provided in the Action; the process claims have been withdrawn, are thus not under examination, and therefore the process of using the device, as stated in Rüsch, is not at issue here.
	In the first full paragraph of pg. 18 of the Reply, Applicant argues that Hayes does not disclose a spring as required by Claim 7.  The Examiner disagrees, at least in part because the claim language is broader than Applicant’s arguments.  Here, the limitation at issue (compounded from Claims 1 and 7) is: “a depression-return device configured to, upon release of the force to advance the pin into the entry port of the catheter, return the pin to the first position, wherein the depression-return device comprises a spring.”  Notably absent from Claims 1 and 7 is a definition of the “first position,” and thus it can be any position that is different from the second position; yet, Applicant argues that the positions of Hayes’ pin, to which its springs can return it, are outside of the scope of the claim.  This line of argument is thus not persuasive, as Hayes’ springs, such as that acting on pin 54, returns the pin 54 to the “first” position illustrated in Fig. 3, even though that is not the rightmost (in that figure) position pin 54 could possibly take.
	Concerning the new claims and the discussions had during the Interview, Claim 29 is not nearly limited enough to not read on Kanehara’s pin and housing, as detailed below.

Drawings
The drawings are again objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating element of Claim 8 must be shown or the features canceled from the claims.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  referencing “the catheter” at line 2, before it has technically been introduced into the claim at line 4 by, “the device of Claim 1,” makes it appear that the term lacks a positive antecedent in the claim at that point.  The Examiner suggests moving, “the device of Claim 1” to line 2 of the claim.
Appropriate correction is required.

Claim Interpretation
	The Examiner again notes that Claims 1 and 29 et sqq. are directed to devices including a housing and a pin, and reference a catheter which is outside the scopes of the claims; that is, the catheter is an environmental workpiece with which the claimed housing and pin are intended to interact.  Because the catheter is outside of the scope of these claims, however, the positively recited housing and pin derive little limitation from the catheter.  See, e.g., ex parte Masham, 2 U.S.P.Q.2d 1647 (Bd. Pat. App. & Inter. 1987); M.P.E.P. § 2114(II).  Claimed functional attributes of the housing and pin which concern how they may interact with the unclaimed catheter when used in a particular way are addressed below with each claim under secs. 102, 103.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5, 8-10, 12-17, 20, 21, 23-25, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Great Britain Patent Document 744327, by Rüsch (“Rüsch”).
	Rüsch describes a device as claimed by Applicant, as follows.
	1. A device (Fig. 1) comprising:
	a housing (6) comprising an interior surface defining a cavity (7) configured to receive at least a portion of a catheter (9) having an entry port (lower end of the catheter as seen in Fig. 1), wherein the interior surface of the housing is configured to engage an exterior surface of the catheter proximate the entry port (id.);
	a pin (3) configured to be moved by a force from a first position to a second position in which the pin is advanced into the entry port of the catheter while at least the portion of the catheter is positioned in the cavity to increase a cross-sectional dimension of the entry port (pg. 2, lines 17-22); and
	a depression-return device configured to, upon release of the force to advance the pin into the entry port of the catheter, return the pin to the first position (Fig. 1: plate 2, arm 5, and member 1, as discussed in detail above in the Response to Arguments section).

	2. (The device of claim 1,) wherein the pin is configured to flare at least part of the entry port of the catheter (pg. 2, lines 5-10: “This die 6 is provided with a frustoconical cavity 7 corresponding in shape to the frustoconical portion 3 of the core, followed by a cylindrical cavity 8, the cylindrical cavity corresponding to the external diameter of the catheter tube 9.”).
	3. (The device of claim 1,) wherein a distal portion of the pin defines a conical shape (the lowest, cylindrical part of the pin 3 in Fig. 1 is a proximal portion, the rest is a distal portion which thus includes the unlabeled conical portion to which lead line 3 is directed).
	5. (The device of claim 1,) wherein the pin is mechanically coupled to the housing in sliding engagement (coupled via frame 1; pg. 2, lines 2-5: ”A die 6 is attached to a carrying arm 5 which latter is displaceable on the frame member 1 in the direction of the axis of the core.”).
	8. (The device of claim 1,) further comprising a heating element (including 10, 11) configured to soften a material of the catheter (pg. 3, lines 11-22: “One lead 10 to a high frequency generator is connected to the die 6, and another lead 11 to the generator is connected to the base plate 2; the die 6, the core 4, 3 and the base plate 2 are constructed of current conducting material.  The die 6 with the end of the catheter tube is pushed over the core or punch, whereupon these two parts are connected in the high  frequency circuit and the end of the tube is thereby heated to near to softening point [sic].”).
	9. (The device of claim 1,) wherein the shape of the interior surface of the housing corresponds to a selected flare-shape of the entry port of the catheter (the catheter is shown in Fig. 1 to have taken the same conical shape as the interior of die 6).
	10. (The device of claim 1,) wherein the shape of the interior surface of the housing is configured to orient the entry port of the catheter in a selected orientation relative to the pin (the selected orientation is straight).
	12. A medical device system (Fig. 1) comprising:
	the catheter (9) comprising an elongate body (upper portion of catheter 9 in Fig. 12) extending along a central longitudinal axis (the centerline is shown in Fig. 1) and defining a lumen terminating in the entry port (lower end of the catheter as seen in Fig. 1); and
	the device of Claim 1 (see above concerning Claim 1),
	wherein the pin (3) is configured to be advanced into the entry port of the catheter while at least the portion of the catheter is positioned in the cavity to flare the entry port to define a flared lip extending away from the central longitudinal axis (pg. 2, lines 17-22.  As Claim 12 reads, the lip of the catheter is not yet flared and the pin must merely be capable of flaring the entry port.  Rüsch’s pin is fully capable of flaring a catheter entry port in directions which include those away from the central longitudinal axis).
	13. (The medical device system of claim 12,) wherein the flared lip of the entry port tapers towards the central longitudinal axis in a distal direction. (as noted above, Claims 12 and 13, taken together, do not require the entry port lip to be flared yet, only that the pin be capable of flaring the entry port lip as recited in the claims; Rüsch’s pin is fully capable of flaring the catheter entry port such that it tapers toward the central longitudinal axis, because it in fact does flare the entry port.)
	14. (The medical device system of claim 12,) wherein the flared lip is asymmetrical relative to the central longitudinal axis. (as noted above, Claims 12 and 14, taken together, do not require the entry port lip to be flared, only that the pin be capable of flaring the entry port lip as recited in the claims; Rüsch’s pin is fully capable of flaring the catheter entry port such that it is asymmetrical relative to the central longitudinal axis as claimed.)
	15. (The medical device system of claim 12,) wherein an angle of the flared lip relative to the central longitudinal axis is greater than 0-degrees to about 45-degrees. (As shown in Fig. 1 of Rüsch, the catheter entry port lip is positioned at “an angle” which is clearly less than 45 degrees to the longitudinal axis of the catheter – a line drawn from the lip along the catheter wall to the axis is plainly less than 45 degrees. Additionally, as with Claim 13, Rüsch’s pin is fully capable of flaring the catheter entry port such that it creates an angle as claimed.).
	16. (The medical device system of claim 12,) wherein a length of the flared lip in a direction parallel to the central longitudinal axis is about 3 millimeters to about 5 millimeters. (as noted above, Claims 12 and 16, taken together, do not require the entry port lip to be flared, only that the pin be capable of flaring the entry port lip as recited in the claims; Rüsch’s pin is fully capable of flaring the catheter entry port such that a length of the flared lip in a direction parallel to the central longitudinal axis is about 3 millimeters to about 5 millimeters as claimed.)
	17. (The medical device system of claim 12,) wherein an outer perimeter of the flared lip subtends an angle from about 45-degree to about 315-degrees. (as noted above, Claims 12 and 17, taken together, do not require the entry port lip to be flared, only that the pin be capable of flaring the entry port lip as recited in the claims; Rüsch’s pin is fully capable of flaring the catheter entry port such that an outer perimeter of the flared lip subtends an angle from about 45-degree to about 315-degrees as claimed.)
	20. (The medical device system of claim 12,) wherein the pin is mechanically coupled to the housing in sliding engagement (coupled via frame 1; pg. 2, lines 2-5: ”A die 6 is attached to a carrying arm 5 which latter is displaceable on the frame member 1 in the direction of the axis of the core.”).
	34. (The device of claim 1,) wherein the pin is configured to increase the cross- sectional dimension of the entry port without an application of heat to the catheter (Rüsch’s pin 3 is fully capable of increasing the claimed dimension of the unclaimed catheter’s entry port without heat, as the catheter and its constructional details are neither specified nor claimed).

Claims 29, 30, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 54-036384, by Kanehara et al. (“Kanehara”) (published 3/17/1979).  An English-language machine translation of Kanehara was attached to the Action dated 15 July 2022 and will be referred to below in conjunction with the drawings of the original document (“Translation”).
Kanehara discloses a device substantially as claimed, as follows and with reference to the annotated copy of its Fig. 5, below (“AnnFig”)


29:	A device comprising: 
a housing (AnnFig: 4) comprising an interior surface (AnnFig: IS) defining a cavity (AnnFig: C) configured to receive at least a portion of a catheter having an entry port (the cavity C is fully capable of receiving such a catheter, as demonstrated by it receiving tube 1), wherein the interior surface of the housing is configured to engage an exterior surface of the catheter proximate the entry port (id.); and 
a pin (AnnFig: 7) comprising a proximal portion (AnnFig: PP) and a distal portion (AnnFig: DP), wherein the pin is configured to be advanced into the entry port of the catheter while at least the portion of the catheter is positioned in the cavity to increase a cross-sectional dimension of the entry port (the pin 7 is fully capable of being advanced into the unclaimed catheter as claimed, as demonstrated by it receiving and deforming tube 1), wherein the pin defines a taper (AnnFig: tapering shown in portion DP), between a first cross-sectional dimension of the proximal portion and a second cross-sectional dimension of the distal portion (id.), wherein the proximal portion defines a first central longitudinal axis (AnnFig: LA1) and the distal portion defines a second central longitudinal axis offset from the first central longitudinal axis (AnnFig: LA2; because the taper shown in Fig. 5/AnnFig is not symmetrical top-and-bottom, the axes will be offset vertically as shown in AnnFig).
30: (The device of claim 29,) wherein a distal portion of the pin defines a conical shape (the shape in DP is a non-circular cone; see https://www.britannica.com/science/cone-mathematics, indicating that the base of a cone is not necessarily a circle).
33: (The device of claim 29,) wherein the pin is configured to increase the cross-sectional dimension of the entry port without an application of heat to the catheter (pin 7 is fully capable of increasing the claimed dimension of the unclaimed catheter’s entry port without heat, as the catheter and its constructional details are neither specified nor claimed).
Claim Rejections - 35 USC § 103
Claims 1-4, 9, 10, 31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara as applied to Claim 29 above, and further in view of U.S. Patent App. Publ. No. 2005/0005987, by Hayes, Jr., et al. (“Hayes”).
	Kanehara describes a device as claimed by Applicant; see above concerning Claim 29.  Kanehara does not expressly describe that it further comprises a depression-return device configured to, upon release of a force to advance the pin from a home position into the entry port of the catheter, return the pin to the home position (Claim 31), or that the depression-return device comprises a spring or a pneumatic cylinder (Claim 32).
	Hayes relates to methods and associated devices for flaring the ends of flexible tubes and is therefore from an art which is the same as, or closely related and analogous to, those of Applicant’s claims and Kanehara. Hayes teaches that the flaring device, see Figs. 3 and 7, which includes a mandrel 53 to flare the end of the tube, can include springs 58 interacting with the mandrel to ease the mandrel into the tube before flaring ([0028]:” The spring 58 may compress as the mandrel press moves until the front face of the mandrel press 60 contacts the collar 57.”; [0035]), which will reduce impact loads and misalignment of the mandrel in the press.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in Kanehara’s tube flaring apparatus a depression-return device which comprises a spring (or a pneumatic cylinder), because Hayes teaches doing so in a tube flaring device so to ease the mandrel into the tube before flaring the tube.
	Concerning Claim 1 et sqq., Kanehara describes a device substantially as claimed by Applicant, as follows.
	1. A device (Fig. 5) comprising:
	a housing (3, 4) comprising an interior surface defining a cavity (in which tube 1 is positioned) configured to receive at least a portion of a catheter having an entry port (the cavity is fully capable of receiving a catheter having an entry port), wherein the interior surface of the housing is configured to engage an exterior surface of the catheter proximate the entry port (the interior surface is fully capable of engaging a catheter in the same manner it engages tube 1);
	a pin (7) configured to be moved by a force from a first position to a second position in which the pin is advanced into the entry port of the catheter while at least the portion of the catheter is positioned in the cavity to increase a cross-sectional dimension of the entry port (Translation, pg. 1: “. . . inserting a punch into a pipe from an edge of a winding instrument, and expanding an edge of a winding instrument . . .”; the pin 7 is fully capable of being advanced into the unclaimed catheter as claimed, as demonstrated by it receiving and deforming tube 1).
	Kanehara does not expressly describe that it further comprises a depression-return device configured to, upon release of a force to advance the pin from a home position into the entry port of the catheter, return the pin to the home position.
	See above concerning Hayes’ disclosure.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in Kanehara’s tube flaring apparatus a depression-return device which comprises a spring (or a pneumatic cylinder), because Hayes teaches doing so in a tube flaring device so to ease the mandrel into the tube before flaring the tube.
	2. (The device of claim 1,) wherein the pin is configured to flare at least part of the entry port of the catheter (AnnFig: flares at DP).
	3. (The device of claim 1,) wherein a distal portion of the pin defines a conical shape (AnnFig: the shape in DP is a non-circular cone; see above).
	4. (The device of claim 1,) wherein a distal portion of the pin defines a conical shape that is off-center relative to a central longitudinal axis of a proximal portion of the pin (id.; AnnFig - because the taper shown in Fig. 5/AnnFig is not symmetrical top-and-bottom, the axes will be offset vertically and thus the conical shape is “off-center” as claimed).
	9. (The device of claim 1,) wherein the shape of the interior surface of the housing corresponds to a selected flare-shape of the entry port of the catheter (AnnFig: the interior surface has an interior shape and is fully capable of corresponding to a selected flare-shaped of an entry port of the unclaimed catheter).
	10. (The device of claim 1,) wherein the shape of the interior surface of the housing is configured to orient the entry port of the catheter in a selected orientation relative to the pin (the interior surface has an interior shape and is fully capable of corresponding to a selected orientation of an entry port of the unclaimed catheter; that orientation may be straight).
	34. (The device of claim 1,) wherein the pin is configured to increase the cross- sectional dimension of the entry port without an application of heat to the catheter (Kanehara’s pin 7 is fully capable of increasing the claimed dimension of the unclaimed catheter’s entry port without heat, as the catheter and its constructional details are neither specified nor claimed).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rüsch as applied to Claim 1 above, and further in view of Hayes.
	Rüsch discloses devices substantially as claimed by Applicant; see above.  Rüsch does not, however, describe a depression-return device which comprises a spring or a pneumatic cylinder.
	Hayes relates to methods and associated devices for flaring the ends of flexible tubes and is therefore from an art which is the same as, or closely related and analogous to, those of Applicant’s claims and Rüsch. Hayes teaches that the flaring device, see Figs. 3 and 7, which includes a mandrel 53 to flare the end of the tube, can include springs 58 interacting with the mandrel to ease the mandrel into the tube before flaring ([0028]:” The spring 58 may compress as the mandrel press moves until the front face of the mandrel press 60 contacts the collar 57.”; [0035])
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in Rüsch’s tube flaring apparatus a depression-return device which comprises a spring (or a pneumatic cylinder), because Hayes teaches doing so in a tube flaring device so to ease the mandrel into the tube before flaring the tube.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rüsch as applied to Claim 1, and further in view of U.S. Patent App. Publ. No. 2007/0006441, by McNiven et al. (“McNiven”).
	Rüsch discloses devices substantially as claimed by Applicant; see above.  Rüsch does not, however, describe its device’s housing including a first portion and a second portion mechanically coupled to the first portion by one or more hinges, wherein the first portion and the second portion are configured to move relative to each other to enclose at least the portion of the catheter.
	McNiven relates to methods and devices for making catheters, and is therefore from an art which is the same as, or closely related and analogous to, those of Applicant’s claims and Rüsch.  McNiven teaches that a heating mold 70, 80 for forming a catheter can be constructed of first and second portions, see Figs. 11 and 13, which are joined together with (unlabeled) hinges so the mold can be easily opened and closed to access the catheter without risk of misplacing a portion of the mold and to assure that the two mold halves are corrected aligned when closed.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Rüsch’s housing to include a first portion and a second portion mechanically coupled to the first portion by one or more hinges, wherein the first portion and the second portion are configured to move relative to each other to enclose at least the portion of the catheter, because McNiven teaches doing so in a catheter making heating mold so to better align the mold portions when accessing the catheter and to better assure alignment of the mold halves.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rüsch as applied against Claim 12 above, and further in view of U.S. Patent No. 9,144,662, granted to Di Caprio et al. (“Di Caprio”).
Rüsch describes a catheter and flaring device substantially as claimed by Applicant; see above.  Rüsch does not, however, disclose that the catheter is a guide extension catheter comprising the elongate body and a push assembly including an elongate member and an anchor member, wherein a maximum cross-sectional dimension of the elongate member is less than a cross-sectional dimension of the entry port, wherein the anchor member is positioned at a distal end of the elongate member and fixed to the elongate body proximate the entry port.
Di Caprio relates to flared entry port extension catheters and is therefore from an art which is the same as, or closely related and analogous to, those of Applicant’s claims and Rüsch.  Di Caprio teaches that the guide catheter can include a flared entry port 130, see Fig. 20c and col. 14, line 42, which makes it easier to advance another surgical device into the lumen of the extension catheter.  Di Caprio also teaches that the extension catheter includes a push assembly 16 (having a maximum cross-sectional dimension of the elongate member less than a cross-sectional dimension of the entry port) so that the tube 14 can be easily advanced to an interventional site while maintaining a low profile, and an anchor member 110 (Figs. 18A-C), positioned at a distal end of the elongate member 16 and fixed to the elongate body 14 proximate the entry port 130, which is included to take on some of the mechanical loads from the tubes 14, 16 (see col. 13, lines 50-63) and thus make the extension catheter less prone to excessive bending.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make Rüsch’s flared catheter a guide extension catheter comprising the elongate body and a push assembly including an elongate member and an anchor member, wherein a maximum cross-sectional dimension of the elongate member is less than a cross-sectional dimension of the entry port, wherein the anchor member is positioned at a distal end of the elongate member and fixed to the elongate body proximate the entry port, because Di Caprio teaches an extension catheter with a flared proximal port which would benefit from the heated flaring of Rüsch’s apparatus, and Di Caprio’s extension catheter includes the push assembly and anchor as claimed, which are useful so the tube can be easily advanced to an interventional site while maintaining a low profile, and to take on some of the mechanical loads from the tubes and thus make the extension catheter less prone to excessive bending.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rüsch as applied against Claim 12 above, and further in view of Di Caprio and Kanehara.
Rüsch discloses a device substantially as claimed by Applicant; see above.  Rüsch does not, however, disclose that the pin defines a conical shape having a central axis that is off-center relative to the central longitudinal axis of the catheter when at least the portion of the catheter is positioned in the cavity.
	As noted above, Di Caprio discloses that the entry port of a catheter 14 can be formed with a flare 130, see Fig. 20c and col. 14, line 42, which makes it easier to advance another surgical device into the lumen of the extension catheter.  Di Caprio does not disclose how that flared entry port 130 could be formed in the catheter body.
	Kanehara relates to methods and devices for flaring the ends of tubular members using mandrels, and is therefore from an art which is the same as, or closely related and analogous to, those of Applicant’s claims, Rüsch, and Di Caprio.  Kanehara teaches that, when flaring the open end of a tubular member to form a non-uniform cross-sectional profile, a mandrel having a conical tip can be used, with the center of the cone of the tip of the mandrel being off-center, so the non-uniform section of the flare (here, a flat portion) may be formed; Kanehara also teaches using a complementarily shaped, two-part mold with the mandrel to better assure that the tube takes on the shape of the mandrel.  Kanehara thus teaches that, when forming a flare at an open end of a tube, which flare is not circumferentially uniform as is the case with the flared entry port of Di Caprio’s catheter, the skilled artisan should use a pin which defines a conical shape having a central axis that is off-center relative to the central longitudinal axis of the catheter when at least the portion of the catheter is positioned in the cavity, to assure that the tube takes on the desired shape of the pin/mandrel.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Rüsch’s apparatus such that the pin defines a conical shape having a central axis that is off-center relative to the central longitudinal axis of the catheter when at least the portion of the catheter is positioned in the cavity, because Di Caprio teaches the advantages of a flared entry port catheter for advancing interventional devices in a patient, as discussed above with respect to Claim 18, and Kanehara teaches utilizing the pin further recited in Claim 19 to form a flared end of a tube so that it is more assured that the flared tube end successfully takes on the shape of the mandrel/pin to result in Di Caprio’s catheter’s flared entry port.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as another entry port catheter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/17/2022